Exhibit 10.34
[Form of GrafTech International Ltd. Omnibus Equity Incentive Plan
Deferred Share Unit Agreement (for non-employee directors)]


GRAFTECH INTERNATIONAL LTD.
OMNIBUS EQUITY INCENTIVE PLAN
DEFERRED SHARE UNIT AGREEMENT

THIS AGREEMENT, made as of this ___ day of _________ 20__ between GrafTech
International Ltd. (“GrafTech”) and ___________________ (the “Participant”).
WHEREAS, GrafTech has adopted the GrafTech International Ltd. Omnibus Equity
Incentive Plan (the “Plan”);
WHEREAS, Section 7 of the Plan provides for the grant to Participants of
equity-based or equity-related awards, including deferred share units (“DSUs”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.Grant of DSUs. GrafTech has determined to grant [___%] of the Participant’s
annual retainer for service as a director of GrafTech in respect of the period
beginning on April 1, [20__] through March 31, [20__ (“[20__-20__] Director
Retainer”) in the form of DSUs, pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan. As of the date on which a quarterly
installment of the [20__-20__] Director Retainer is paid, the Participant shall
receive a number of DSUs equal to the quotient of [___%] of the value of such
quarterly installment divided by the Fair Market Value of a share of Common
Stock on such date. Each DSU represents a conditional right to receive one share
of Common Stock.
2.    Vesting. The DSUs shall be fully vested at all times.
3.    Dividend Equivalent Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, GrafTech hereby awards to the
Participant a right to receive in respect of each DSU held by a Participant on a
dividend record date occurring after the date hereof and prior to the date of
settlement of the DSUs pursuant to Section 4 of this Agreement the equivalent
value of any ordinary cash dividends that are paid on a share of Common Stock
(“Dividend Equivalent”), subject to the terms of this Section 3. The Dividend
Equivalents will be reinvested in the form of additional DSUs (“Dividend
Equivalent Units”) determined by dividing the value of the Dividend Equivalent
by the Fair Market Value of a share of Common Stock on GrafTech’s dividend
payment date. Dividend Equivalents will also accrue on the Dividend Equivalent
Units (and be reinvested into additional Dividend Equivalent Units). Dividend
Equivalent Units will in all cases be subject to the same terms and conditions,
including but not limited to those related to vesting, transferability,
forfeiture and settlement, that apply to the corresponding DSU under this
Agreement and the Plan.
4.    Delivery of Common Stock. One share of Common Stock shall be delivered to
the Participant in respect of each vested DSU as soon as practicable following
the date of termination of the Participant’s Employment but in any event no
later than the end of the





--------------------------------------------------------------------------------





calendar year in which such termination date occurs. The value of any partial
shares shall be paid to the Participant in cash.
5.    Transferability. No DSUs may be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than GrafTech), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of any DSU will be forfeited by the
Participant and all of the Participant’s rights to such DSU shall immediately
terminate without any payment or consideration from GrafTech.
6.    Incorporation of Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern (unless otherwise stated
therein). All capitalized terms used and not defined herein shall have the
meaning given to such terms in the Plan.
7.    Taxes. The Participant shall be solely responsible for any applicable
taxes (including, without limitation, income and excise taxes) and penalties,
and any interest that accrues thereon, that the Participant incurs in connection
with the receipt, vesting or settlement of any DSU granted hereunder.
8.    Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by GrafTech shall be implied by GrafTech’s forbearance or failure to take
action. No provision of this Agreement shall be given effect to the extent that
such provision would cause any tax to become due under Section 409A of the Code.
9.    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.


2

--------------------------------------------------------------------------------





10.    No Special Employment Rights; No Right to Award. Nothing contained in the
Plan or any Stock Incentive Award shall confer upon any Participant any right
with respect to the continuation of his or her service on the Board of
Directors. The rights or opportunity granted to the Participant on the making of
a Stock Incentive Award shall not give the Participant any rights or additional
rights to compensation or damages in consequence of either: (i) the Participant
giving or receiving notice of termination of his or her office or Employment;
(ii) the loss or termination of his or her office or Employment with the Company
for any reason whatsoever; or (iii) whether or not the termination (and/or
giving of notice) is ultimately held to be wrongful or unfair.
11.    Stockholder’s Rights. The Participant shall have no rights as a
stockholder of GrafTech with respect to any shares of Common Stock in respect of
the DSUs awarded under this Agreement until the date of issuance to the
Participant of a certificate or other evidence of ownership representing such
shares of Common Stock in settlement thereof. For purposes of clarification, the
Participant shall not have any voting or dividend rights with respect to the
shares of Common Stock underlying the DSUs prior to settlement.
12.    Data Privacy. By participating in the Plan each Participant consents to
the collection, holding, processing and transfer of data relating to the
Participant and, in particular, to the processing of any sensitive personal data
by the Company for all purposes connected with the operation of the Plan,
including, but not limited to: (i) holding and maintaining details of the
Participant and his or her participation in the Plan; (ii) transferring data
relating to the Participant and his or her participation in the Plan to the
Company registrars or brokers, the plan administrator or any other relevant
professional advisers or service providers to the Company; (iii) disclosing
details of the Participant and his or her participation in the Plan to a bona
fide prospective purchaser of the Company (or the prospective purchaser's
advisers), and (iv) with respect to Participants Employed in the European
Economic Area, transferring data relating to the Participant and his or her
participation in the Plan under (i) to (iii) above to a person who is resident
in a country or territory outside the European Economic Area that may not
provide the same statutory protection for the data as countries within the
European Economic Area.
13.    Integration. This Agreement, and the other documents referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.
14.    Policy Against Insider Trading. By accepting the DSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
GrafTech’s insider trading policy as may be in effect from time to time.
15.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.


3

--------------------------------------------------------------------------------





16.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.
17.    Participant Acknowledgment. The Participant hereby acknowledges receipt
of a copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Agreement shall be final and conclusive. The Participant acknowledges that
there may be adverse tax consequences upon grant of the DSUs or disposition of
the underlying shares of Common Stock and that the Participant should consult a
tax advisor prior to such grant or disposition.
*    *    *    *    *



IN WITNESS WHEREOF, GrafTech has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his or her own behalf, thereby representing that he or she has
carefully read and understands this Agreement and the Plan as of the day and
year first written above.
GrafTech International Ltd.


_____________________________
By:    
Title:    


_____________________________
[Participant’s name]


4